Citation Nr: 0715176	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  04-28 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of carcinoma 
of the kidney, status post nephrectomy, to include as 
secondary to service-connected diabetes and as a result of 
exposure to herbicides while serving in Vietnam.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to July 
1970.  The veteran has recognized Vietnam service from July 
1969 to July 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Newark, New Jersey, Department of Veterans 
Affairs (VA) Regional Office (RO).

In March 2006, the veteran testified at a personal hearing 
before a hearing officer from the Newark RO.  A transcript of 
that hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  Renal cancer was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event, including exposure to herbicides.

2.  There is no competent evidence of a nexus between renal 
cancer and the service-connected diabetes. 


CONCLUSION OF LAW

Renal cancer was not incurred in or aggravated by active 
military service, nor may the malignancy be presumed to have 
been incurred during service, and it is not proximately due 
to, or the result of, or aggravated by service-connected 
diabetes.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107 (West 2002 & Supp 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

By letter dated in June 2003, which is before initial 
consideration of the claim, VA advised the veteran of the 
essential elements of the VCAA.  VA informed the veteran of 
the types of evidence needed in a claim for service 
connection.  VA also told him that it would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claim for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  VA told him that it was responsible for 
obtaining any evidence held by a federal government agency.  
The veteran was informed that if he had any evidence in his 
possession pertaining to the claim, he should submit it to 
VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
the last two elements; however, the Board finds no prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  As the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record private medical 
records, VA treatment records, and service medical records.  
A VA examination was provided in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II. Service Connection

The veteran testified at a personal hearing at the Newark RO 
in March 2006.  The veteran testified that he was diagnosed 
with renal cancer and had his kidney removed in 2001.  He 
testified that he found out that he had diabetes in 1998 or 
1999 and that he believes that his renal cancer could have 
been secondary to his diabetes.  He stated that he had 
discussed this theory with doctors and they said there is not 
enough evidence to make a definitive statement that the 
diabetes caused the cancer, but at the same time, they could 
not rule it out.  The veteran testified further that his 
renal cancer could have been a soft tissue sarcoma.  He 
stated that he had not discussed the theory about a sarcoma 
with a physician.  The hearing officer gave the veteran 60 
days to submit medical evidence about his renal cancer and 
soft tissue sarcoma.  No such evidence has been received.   

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as a malignant 
tumor, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2006).  These diseases include chloracne 
or other acneform diseases consistent with chloracne, Type II 
diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of VA has also determined that there is no 
positive association between exposure to herbicides and any 
other condition for which he has not specifically determined 
a presumption of service connection is warranted.  See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 67 Fed. Reg. 42,600 (June 24, 2002).

In Combee, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  As such, the 
Board must not only determine whether the veteran had a 
disability which is recognized by VA as being etiologically 
related to prior exposure to herbicide agents that were used 
in Vietnam, see 38 C.F.R. § 3.309(e), but also must determine 
whether such disability was the result of active service 
under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  In addition, secondary 
service connection may also be granted for the degree of 
aggravation to a nonservice-connected disorder, which is 
proximately due to, or as the result of a service-connected 
disorder.  38 C.F.R. § 3.310(b) (Oct. 2006); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After carefully reviewing the evidence, the Board finds the 
preponderance of the evidence is against a finding that the 
veteran's renal cancer was a result of service or a service-
connected disability.  

The veteran was given VA examinations in June 2003.  One of 
these examinations shows a finding by a medical professional 
that the veteran's renal cancer was not secondary to his 
diabetes.  There is no competent medical evidence indicating 
that the veteran's renal cancer was caused by his diabetes.  
Therefore, the preponderance of the evidence is against a 
finding that the veteran's renal cancer was proximately due 
to, or the result of, or aggravated by his service-connected 
diabetes.   

Renal cancer is not recognized by VA as being etiologically 
related to exposure to herbicide agents that were used in 
Vietnam, unless the cancer is a soft tissue sarcoma.  See 
38 C.F.R. § 3.309(e).  As to the veteran's claim that the 
tumor in his kidney may have been a soft tissue sarcoma, the 
June 2001 surgical pathology report shows that the tumor was 
a conventional clear cell renal carcinoma.  Conventional 
clear cell renal carcinomas have not been recognized by VA as 
being etiologically related to herbicide exposure.  See id.  
There is no competent medical evidence of record showing that 
the veteran ever had a soft tissue sarcoma.  

As to direct service connection, the service medical records 
are devoid of any mention of kidney problems or cancer.  The 
veteran's July 1970 separation examination shows that the 
veteran had a normal genitourinary system at that time.  The 
veteran has not asserted that he had kidney problems or 
cancer while in service, and there is no competent evidence 
of record showing kidney problems or cancer during service.  
There is also no evidence that the veteran manifested a 
malignant tumor within one year of separation from service; 
therefore, it is not presumed that his renal cancer was 
incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

As for the veteran's testimony that his physicians said that 
they could not rule out a connection between his diabetes and 
his renal cancer, hearsay medical evidence, as transmitted by 
a lay person, is not competent evidence because the 
connection between what a physician said and the lay person's 
account of what the physician purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In sum, the preponderance of the competent evidence is 
against a finding of in-service renal cancer, and a nexus 
between the post service diagnosis of renal cancer and 
service, or a service-connected disability.  Thus, service 
connection is denied, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for residuals of carcinoma 
of the kidney, status post nephrectomy, to include as 
secondary to service-connected diabetes and as a result of 
exposure to herbicides while serving in Vietnam, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


